                                            Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 4:17-cv-04405-HSG
                                             PLEXXIKON INC.,
                                   8
                                                                  Plaintiff,                 ORDER REGARDING MOTIONS TO
                                   9               vs.                                       EXCLUDE DAMAGES EXPERTS’
                                                                                             OPINIONS
                                  10        NOVARTIS PHARMACEUTICALS
                                                                                             Re: Dkt. Nos. 169, 202
                                            CORPORATION,
                                  11
                                                                 Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court are the parties’ motions to exclude certain expert opinions and
                                  14   testimony related to damages. Plaintiff Plexxikon Inc. (“Plexxikon”) moves to exclude opinions
                                  15   and testimony of defendant’s damages expert, James E. Malackowski. Dkt. No. 169 (“Pl. Mot.”).
                                  16   Defendant Novartis Pharmaceuticals Corporation’s (“Novartis”) moves to exclude the testimony
                                  17   of plaintiff’s damages expert, Gregory J. Leonard. Dkt. No. 202 (“Def. Mot.”). The Court heard
                                  18   oral argument on these motions on November 1, 2019. See Dkt. No. 341. As detailed below, the
                                  19   Court DENIES Novartis’ motion and GRANTS IN PART and DENIES IN PART Plexxikon’s
                                  20   motion.
                                  21   I.       BACKGROUND
                                  22            This is a patent infringement case related to Plexxikon’s patents for kinase inhibitors.
                                  23   Plexxikon accuses Novartis’ melanoma drug Tafinlar, which Novartis acquired for $2 billion from
                                  24   GlaxoSmithKline in 2015. Tafinlar works by inhibiting B-Raf, a type of kinase. The parties agree
                                  25   that the asserted patents have never been licensed. Nevertheless, both parties’ damages experts
                                  26   rely on purportedly comparable licenses under a “hypothetical negotiation” framework in order to
                                  27   determine a reasonable royalty for the asserted patents.
                                  28            Plexxikon’s expert, Dr. Leonard, opines that at the time of the hypothetical negotiation,
                                           Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 2 of 14




                                   1   both parties would have had “walk away points” beyond which they would not have entered a

                                   2   license. See Dkt. No. 403-6 (“Leonard Report”) ¶ 45. For Plexxikon, the walk-away point relates

                                   3   to the drug Zelboraf, which is sold by its licensee, Roche.1 Zelboraf is not covered by the asserted

                                   4   patents. See id. ¶ 78. However, Zelboraf competes directly with Tafinlar as the only other B-Raf

                                   5   inhibitor on the market. Id. ¶ 61. Dr. Leonard opines that Plexxikon would have considered the

                                   6   “opportunity cost” of licensing to Novartis in terms of lost royalties from Zelboraf sales. Id. ¶ 60.

                                   7   Assuming that Zelboraf would capture the projected Tafinlar sales in the absence of a Novartis

                                   8   license, Dr. Leonard concludes that Plexxikon would not have accepted less than a 5.5% royalty

                                   9   rate. Id. ¶ 71.

                                  10           Separately, Dr. Leonard opines that the Roche collaboration agreement that covers

                                  11   Zelboraf is also the most comparable license. Id. ¶ 83. Although they involve different patents,

                                  12   Plexxikon’s technical expert opines that the technology is comparable, and Dr. Leonard finds that
Northern District of California
 United States District Court




                                  13   the markets are similar because Zelboraf and Tafinlar serve the same patients through the same

                                  14   mechanism of action and Roche and Novartis are similarly situated. Id. ¶ 103. Since the Roche

                                  15   agreement also involves other types of collaboration (“know-how,” identification of a single lead

                                  16   compound, etc.), Dr. Leonard apportions the value of the intellectual property by comparing

                                  17   royalties in countries that did and did not have patent protection. Id. ¶¶ 107-09. Dr. Leonard thus

                                  18   concludes that without these additional factors, the effectively royalty rate for the patents would be

                                  19   6.26%-12.52%. Id. ¶ 144.

                                  20           Novartis’ expert, Mr. Malackowski, disagrees that the Roche collaboration agreement is

                                  21   comparable because, among other reasons, it identifies a specific compound and provides broad

                                  22   collaboration benefits. Dkt. No. 393-17 (“Malackowski Report”) at 102-07. By contrast, in a

                                  23   hypothetical negotiation, Plexxikon would have provided only a bare license, leaving the difficult

                                  24   work of identifying and developing a specific compound to Novartis. Id. at 107; see also Leonard

                                  25   Report ¶ 128 (agreeing that only bare license would be provided). During deposition, Mr.

                                  26

                                  27   1
                                        Specifically, Hoffman-La Roche Inc. and F. Hoffman-La Roche Ltd. (together, “Roche”). Dr.
                                  28   Leonard also refers to Genentech as making the actual sales. See Leonard Report ¶ 59.

                                                                                         2
                                         Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 3 of 14




                                   1   Malackowski testified that narrow patents that identify a specific compound are more valuable

                                   2   than broad genus patents because the latter are “like a state permit to dig for gold in California,”

                                   3   while the former provide “a treasure map with an X on the spot.” Dkt. No. 397-5 (“Malackowski

                                   4   Depo.”) at 37:20-38:3, 146:22-147:1. Instead of the Roche license, Mr. Malackowski opines that

                                   5   three other license agreements between Novartis and Rigel Pharmaceuticals, Inc., Curis, Inc., and

                                   6   Harvard Corporation (the “Rigel,” “Curis,” and “Harvard” licenses, respectively) are comparable.

                                   7   Malackowski Report at 50, 65.

                                   8          All three agreements are “freedom to operate” licenses. Id. at 41, 54, 62. The Rigel

                                   9   license arose from a legal settlement based on Novartis’ desire to avoid litigation. Id. at 40-41. It

                                  10   licensed patents related to a different kinase inhibitor for a drug used to treat a different cancer

                                  11   type. Id. at 46-49. The Curtis license also arose from a settlement of a lawsuit in which Novartis

                                  12   further argued that the patents were invalid. Id. at 50. Again, Novartis testified that it agreed to
Northern District of California
 United States District Court




                                  13   the license because doing so was cheaper than litigation. Id. at 53-54. The licensed drug treated

                                  14   skin cancer, not melanoma. Id. at 58. Last, the Harvard license arose when Harvard approached

                                  15   Novartis about licensing one of its products. Id. at 64. Novartis’ 30(b)(6) witness testified that

                                  16   “Novartis determined that it would be cheaper to take the license than risk litigation for freedom to

                                  17   operate purposes.” Dkt. No. 397-6 (“Waibel Depo.”) at 207:25-208:3. The licensed drug targets

                                  18   multiple myeloma, not cancer, using a different type of inhibitor. Malackowski Report at 68.

                                  19          Mr. Malackowski opines that these licenses are comparable because the parties, the license

                                  20   terms, the patents, and the licensed product are all comparable. Namely, Rigel and Curtis are both

                                  21   biotechnology companies that focus on drug discovery and collaboration, similar to Plexxikon; the

                                  22   agreements provided a bare, non-exclusive license; the patents claim a broad genus of molecules

                                  23   without identifying a specific compound; the licensed products have similar value and were on the

                                  24   market for comparable amounts of time; and the parties were in a similar financial state at the time

                                  25   of the license. Id. at 42-50, 54-62, 64-71. Based considerably on these licenses, Mr. Malackowski

                                  26   concludes that a reasonable royalty would be a lump sum of $3.5 million. Id. at 96. However, he

                                  27   also provides an alternative reasonable royalty opinion based on a greater discounting of the

                                  28   Roche license royalty rate. Id. at 130.
                                                                                          3
                                           Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 4 of 14




                                   1   II.     LEGAL STANDARD

                                   2           Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion or

                                   3   otherwise” where:

                                   4                   (a) the expert’s scientific, technical, or other specialized knowledge
                                                       will help the trier of fact to understand the evidence or to determine a
                                   5                   fact in issue; (b) the testimony is based on sufficient facts or data; (c)
                                                       the testimony is the product of reliable principles and methods; and
                                   6                   (d) the expert has reliably applied the principles and methods to the
                                                       facts of the case.
                                   7

                                   8   Fed. R. Evid. 702. Expert testimony is admissible under Rule 702 if it is both relevant and reliable.

                                   9   See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). “[R]elevance means that the

                                  10   evidence will assist the trier of fact to understand or determine a fact in issue.” Cooper v. Brown, 510

                                  11   F.3d 870, 942 (9th Cir. 2007); see also Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010) (“The

                                  12   requirement that the opinion testimony assist the trier of fact goes primarily to relevance.”) (quotation
Northern District of California
 United States District Court




                                  13   omitted). Under the reliability requirement, the expert testimony must “ha[ve] a reliable basis in the

                                  14   knowledge and experience of the relevant discipline.”2 Primiano, 598 F.3d at 565. To ensure

                                  15   reliability, the Court “assess[es] the [expert’s] reasoning or methodology, using as appropriate such

                                  16   criteria as testability, publication in peer reviewed literature, and general acceptance.” Id. at 564.

                                  17           To satisfy these standards, testimony and evidence related to patent damages must be “tied to

                                  18   the facts of the case.” Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1315 (Fed. Cir. 2011)
                                  19   (quoting Daubert, 509 U.S. at 591); see id. (“If the patentee fails to tie the theory to the facts of
                                  20   the case, the testimony must be excluded.”). “Any evidence unrelated to the claimed invention
                                  21   does not support compensation for infringement but punishes beyond the reach of the statute.”
                                  22   ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010). In addition, under Federal
                                  23   Rule of Evidence 403, a court may exclude evidence “if its probative value is substantially
                                  24   outweighed by a danger of . . . unfair prejudice.” See, e.g., Prism Techs. LLC v. Sprint Spectrum
                                  25   L.P., 849 F.3d 1360, 1368 (Fed. Cir. 2017). That said, when evidence meets the “minimum
                                  26

                                  27   2
                                        Admission of expert testimony is evaluated under regional circuit law—here, the law of the
                                  28   Ninth Circuit. See Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387, 1391 (Fed. Cir. 2003).

                                                                                            4
                                         Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 5 of 14




                                   1   threshold” of being based on case-specific data and sound methodology, disagreements as to

                                   2   comparability go to weight, not admissibility. ActiveVideo Networks, Inc. v. Verizon Commn’s,

                                   3   Inc., 694 F.3d 1312, 1334 (Fed. Cir. 2012); accord Primano, 598 F.3d at 565 (“Shaky but

                                   4   admissible evidence is to be attacked by cross examination, contrary evidence, and attention to the

                                   5   burden of proof, not exclusion.” (quoting Daubert, 509 U.S. at 596)).

                                   6   III.    DEFENDANT’S MOTION TO EXCLUDE EXPERT TESTIMONY OF GREGORY
                                               K. LEONARD, PH.D
                                   7
                                               Novartis moves to exclude Dr. Leonard’s opinions in their entirety on two grounds. First,
                                   8
                                       Novartis argues that Dr. Leonard’s analysis lacks reliability because he focuses on valuing the
                                   9
                                       exclusionary value of the asserted patents and fails to apportion damages based on the “inventive
                                  10
                                       contribution” of the patents. Second, Novartis argues that Dr. Leonard improperly conducts a lost
                                  11
                                       profit analysis by setting a “minimum” royalty based on lost Zelboraf sales without satisfying the
                                  12
Northern District of California




                                       rigorous test for lost profit recovery.
 United States District Court




                                  13
                                               A.      Apportionment
                                  14
                                               A long-standing rule holds that “[t]he patentee . . . must in every case give evidence
                                  15
                                       tending to separate or apportion the defendant’s profits and the patentee’s damages between the
                                  16
                                       patented feature and the unpatented features, and such evidence must be reliable and tangible, and
                                  17
                                       not conjectural or speculative.” Garretson v. Clark, 111 U.S. 120, 121 (1884). That is because
                                  18
                                       damages in a patent case are meant to capture “the value of what was taken,” which is the patented
                                  19
                                       invention. Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014). Thus, “where
                                  20
                                       multi-component products are involved, the governing rule is that the ultimate combination of
                                  21
                                       royalty base and royalty rate must reflect the value attributable to the infringing features of the
                                  22
                                       product, and no more.” Id.; see also VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308 (Fed. Cir.
                                  23
                                       2014). An exception to this rule, called the “entire market value rule,” permits a patentee to obtain
                                  24
                                       damages based on the value of the accused products as a whole “where the patented feature creates
                                  25
                                       the basis for consumer demand” or “substantially creates the value of the component parts.”
                                  26
                                       Uniloc, 632 F.3d at 1318.
                                  27
                                               Even where the patented features are not part of a multi-component product, damages must
                                  28
                                                                                          5
                                           Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 6 of 14




                                   1   still reflect “the incremental value that the patented invention adds to the end product.” Exmark

                                   2   Mfg. Co. Inc. v. Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d 1332, 1348 (Fed. Cir. 2018).

                                   3   For example, in Exmark, the patent covered a lawn mower as a whole, not any single component.

                                   4   See id. However, the court still held that damages had to be apportioned between the conventional

                                   5   and inventive aspects of the claim. Id. Similarly, in AstraZeneca AB v. Apotex Corp., 782 F.3d

                                   6   1324, 1338 (Fed. Cir. 2015), the court found that the patents covered an entire pharmacological

                                   7   compound, not any one component. However, because the active ingredient was covered by a

                                   8   different, expired patent—and was therefore conventional—damages needed to be apportioned to

                                   9   account for the “inventive” feature of the patent, which was the subcoating. Id. at 1337-38.

                                  10           Apportionment can be addressed “in a variety of ways.” Exmark, 879 F.3d at 1348. Aside

                                  11   from adjusting the royalty base or royalty rate, a proper analysis of the Georgia-Pacific factors

                                  12   may account for the value of the invention. Id. at 1348-49.3 That is because the Georgia-Pacific
Northern District of California
 United States District Court




                                  13   factors already account for the “utility and advantages of the patent property over any old modes

                                  14   or devices,” “the nature of the patented invention,” and the “portion of the realizable profit that

                                  15   should be credited to the invention.” AstraZeneca, 782 F.3d at 1338; see also Univ. of Pittsburgh

                                  16   v. Varian Med. Sys., Inc., 561 F. Appx 934, 947-50 (Fed. Cir. 2014) (finding that distinguishing

                                  17   inventive features “is precisely what the Georgia-Pacific factors purport to do”). Apportionment

                                  18   analysis does not require subtraction of the conventional elements where the inventive element is

                                  19

                                  20   3
                                         The Georgia-Pacific factors include (1) the royalties received by the patent owner for the
                                  21   licensing of the patent-in suit, proving or tending to prove an established royalty, (2) the rates paid
                                       by the licensee for the use of other patents comparable to the patent-in-suit, (3) the nature and
                                  22   scope of the license, (4) the licensor’s established policy and marketing program to maintain its
                                       patent monopoly by not licensing others or by granting licenses under conditions, (5) the
                                  23   commercial relationship between the licensor and licensee, (6) the effect of selling the licensed
                                       inventions on other products sold by the licensee, as well as the value of the invention to the
                                  24   licensor as a generator of sales of non-patented items, (7) the duration of the patent and the term of
                                       the license, (8) the established profitability, commercial success, and popularity of the patented
                                  25   product, (9) the utility and advantages of the invention over old modes or devices, (10) the nature
                                       and benefits of the patented invention, (11) the extent to which the infringer had made use of the
                                  26   invention, (12) the portion of the profit or of the selling price for comparable businesses to use the
                                       invention or analogous inventions, (13) the portion of the realizable profit that should be credited
                                  27   to the invention as distinguished from non-patented elements, (14) the opinion of qualified
                                       experts, and (15) the amount that a licensor and licensee would have agreed upon if both had been
                                  28   trying to reach a licensing agreement at the time the infringement began. Georgia-Pacific Corp. v.
                                       U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).
                                                                                           6
                                           Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 7 of 14




                                   1   “substantially responsible for the value of the product.” AstraZeneca, 782 F.3d at 1339.

                                   2           Here, Novartis argues that Dr. Leonard testified during deposition that his analysis values

                                   3   Plexxikon’s right to exclude, not the incremental value of the patented inventions. See Dkt. No.

                                   4   393-29 (“Leonard Depo.”) at 90:22-25 (describing the purpose of his analysis as “get[ting] a

                                   5   royalty that reflects the value of the licensor’s right to exclude”). Dr. Leonard apparently did not

                                   6   consider the inventive aspects of the patent claims and relied entirely on Plexxikon’s technical

                                   7   expert, Dr. Michael Metzker, for this analysis. See id. at 42:23-44:1, 40:4-17. Novartis thus

                                   8   argues that Dr. Leonard fails to account for Novartis’ own inventive contribution in identifying

                                   9   and developing the specific molecule embodied in Tafinlar, which has been separately patented.

                                  10           Plexxikon responds, in the first instance, that the right to exclude is equivalent to the

                                  11   incremental value of the invention because low-value inventions would have many noninfringing

                                  12   alternatives.4 That may be true for narrow “improvement” patents, but it would not be true for
Northern District of California
 United States District Court




                                  13   broad “blocking” patents. Cf. Acorda Therapeutics, Inc. v. Roxane Labs., Inc., 903 F.3d 1310,

                                  14   1337 (Fed. Cir. 2018) (a patent is “blocking” where “practice of a later invention would infringe

                                  15   the earlier patent”). For example, a patent for a car with novel tires can be avoided by making a

                                  16   car without those tires. But a patent for a car could not be avoided by a party that invents novel

                                  17   tires, no matter how innovative the invention. Here, Novartis argues that Plexxikon’s patents

                                  18   cover trillions of compounds that require significant additional research and development to

                                  19   identify specific useful compounds. The right to exclude cannot account for these latter inventive

                                  20   contributions and thus cannot fully apportion value.5 Cf. Exmark, 879 F.3d at 1350 (finding

                                  21   “problematic” that an expert ignored defendants’ own patents for the accused products).

                                  22
                                       4
                                  23    Plexxikon also argues that Novartis’ cited cases do not apply because they deal with multi-
                                       component products. That is incorrect: the principle stated in those cases has been applied to
                                  24   claims that cover the entire product. See, e.g., AstraZeneca, 782 F.3d at 1338 (citing Ericsson,
                                       773 F.3d at 1233). Plexxikon cites AstraZeneca in its brief and presumably knows as much.
                                  25   5
                                         The current case presents an opposite scenario from the one in AstraZeneca. There, the active
                                  26   ingredient was known, but the invention provided an improvement in subcoating that made the
                                       commercial embodiment viable. 782 F.3d at 1339. Here, Plexxikon invented the ingredient, but
                                  27   Novartis apparently provided the improvements that allowed the drug to be brought to market.
                                       Since AstraZeneca affirmed attributing the value of the entire product to the improvement in the
                                  28   subcoating, it seems inconsistent to also attribute the entire value to the basic ingredient.

                                                                                          7
                                         Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 8 of 14




                                   1           Plexxikon further argues that Dr. Leonard nevertheless apportioned damages because he

                                   2   relies on the Roche agreement that provides for royalties reflecting Roche’s development costs

                                   3   and for lower royalties in countries that lack patent protection. While that may be sufficient to

                                   4   distinguish the value of the intellectual property compared to other benefits provided under the

                                   5   collaboration agreement (know-how, etc.), it cannot value the inventions of the asserted patents

                                   6   because the Roche patents cover different technology. Intellectual property is not fungible, and

                                   7   the value of one invention is not indicative of the value of another. See ResQNet.com, 594 F.3d at

                                   8   869 (requiring “district courts performing reasonable royalty calculations to exercise vigilance

                                   9   when considering past licenses to technologies other than the patent in suit”); LaserDynamics, Inc.

                                  10   v. Quanta Comp., Inc., 694 F.3d 51, 79 (Fed. Cir. 2012) (“alleging a loose or vague comparability

                                  11   between different technologies or licenses does not suffice”).

                                  12          Nevertheless, Plexxikon provides enough evidence to show that these deficiencies are best
Northern District of California
 United States District Court




                                  13   addressed through cross-examination, rather than exclusion. See ActiveVideo, 694 F.3d at 1334.

                                  14   Dr. Leonard opines, as relevant, that both the Roche patents and the asserted patents are “critical

                                  15   to the effectiveness of” their respective products, Zelboraf and Tafinlar. Leonard Report ¶ 103.

                                  16   Dr. Metzker supports this opinion in his technical report. See Dkt. No. 441-1 (“Metzker Report”)

                                  17   ¶ 113. Dr. Leonard further opines that Zelboraf and Tafinlar operate in the same competitive

                                  18   space and serve the same patient populations. Leonard Report ¶ 103. The Federal Circuit recently

                                  19   affirmed a jury verdict based on similar evidence of damages, where the plaintiff’s expert testified

                                  20   regarding a license for a related, earlier technology and “the components at issue, for purposes of

                                  21   apportionment to the value of a larger product or service, were comparable.” Elbit Sys. Land &

                                  22   C4l Ltd. v. Hughes Network Sys., LLC, 927 F.3d 1292, 1300-01 (Fed. Cir. 2019); see also Summit

                                  23   6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1296 (Fed. Cir. 2015) (permitting reasonable

                                  24   royalty value “based upon comparable features in the marketplace”). Because the license

                                  25   agreement “already built in apportionment,” it was sufficient to analyze the asserted patents by

                                  26   adjusting the values of the comparable license for the related patents. Elbit, 927 F.3d at 1301.

                                  27   Here as well, Plexxikon provides enough evidence of the comparability of the asserted patents to

                                  28   the Roche technology to make Dr. Leonard’s testimony reliable.
                                                                                         8
                                         Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 9 of 14




                                   1          Accordingly, the Court DENIES Novartis’ motion in this respect.

                                   2          B.      Lost Profits
                                   3          Under 35 U.S.C. § 284, damages for patent infringement must be “adequate to compensate

                                   4   for the infringement” but “in no event less than the reasonable royalty for the use made of the

                                   5   invention by the infringer.” To prove actual damages in the form of lost profits, the patentee must

                                   6   show but-for causation, which is governed by the rigorous test articulated in Panduit Corp. v.

                                   7   Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152 (6th Cir. 1978). See Rite-Hite Corp. v. Kelley Co.,

                                   8   Inc., 56 F.3d 1538, 1545 (Fed. Cir. 1005). Alternatively, a reasonable royalty provides a “floor”

                                   9   for damages under the flexible “hypothetical negotiation” framework of Georgia Pacific, 318 F.

                                  10   Supp. at 1120-21. Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009).

                                  11   Calculating a reasonable royalty “is not an exact science” and permits multiple reliable methods.

                                  12   Summit 6, 802 F.3d at 1296.
Northern District of California
 United States District Court




                                  13          Novartis argues that Dr. Leonard improperly relied on an incomplete lost profits analysis

                                  14   by setting a “floor” for the license based on lost sales of Zelboraf. In particular, Novartis argues

                                  15   that Dr. Leonard did not consider the third element of the Panduit test, which concerns Roche’s

                                  16   manufacturing ability to make Tafinlar sales in the absence of a Novartis license. However, the

                                  17   Federal Circuit has approved of consideration of a patent owner’s lost profits in a hypothetical

                                  18   negotiation framework, even without considering the Panduit test. See, e.g., Asetek Danmark A/S

                                  19   v. CMI USA Inc., 852 F.3d 1352, 1362-63 (Fed. Cir. 2017) (“[A] patent owner participating in a

                                  20   hypothetical negotiation would consider the profits on sales it might lose as a result of granting a

                                  21   license.”); Rite-Hite, 56 F.3d at 1554 (finding it reasonable that “an unwilling patentee would only

                                  22   license for one-half of its expected lost profits”). The issue here is not whether Roche would have

                                  23   actually made Tafinlar’s sales, but whether Plexxikon would reasonably believe during a

                                  24   hypothetical negotiation that this would happen. See SEB S.A. v. Montgomery Ward & Co., Inc.,

                                  25   594 F.3d 1360, 1380 (Fed. Cir. 2010). Here, Dr. Leonard properly considered Plexxikon’s ex ante

                                  26   expectations for lost royalties as part of a hypothetical negotiation framework, and Novartis may

                                  27   attack this evidence on cross examination.

                                  28          Accordingly, the Court DENIES this part of Novartis’ motion.
                                                                                         9
                                        Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 10 of 14



                                       IV.     PLAINTIFF’S MOTION TO EXCLUDE THE OPINIONS AND TESTIMONY OF
                                   1           JAMES E. MALACKOWSKI
                                   2           Plexxikon moves to exclude the opinions of Mr. Malackowski regarding three litigation

                                   3   settlement licenses. Plexxikon does not move to exclude Mr. Malackowski’s rebuttal of Dr.

                                   4   Leonard’s opinions, including his alternative royalty calculation based on the Roche collaboration

                                   5   agreement. Instead, Plexxikon argues only that the settlement licenses are unreliable under Rules

                                   6   403 and 408 because they concern different technologies and markets and also reflect Novartis’

                                   7   desire to avoid litigation. Plexxikon also argues that Mr. Malackowski should not be permitted to

                                   8   testify that broad genus patents are worth less than narrower patents.

                                   9           A.     Settlement Licenses
                                  10           The court has discretion to admit evidence regarding settlement licenses if they are

                                  11   sufficiently probative of the value of the asserted patents. Prism, 849 F.3d at 1368-69. As the

                                  12   Supreme Court recognized, litigation settlements typically reflect three components: (1) the
Northern District of California
 United States District Court




                                  13   predicted judgment, discounted by its probability, (2) the costs of further litigation, and (3) the

                                  14   cost of settlement. Id. at 1369 (citing Evans v. Jeff D., 475 U.S. 717, 734 (1986)). In the patent

                                  15   law context, the first element can be further broken down into (a) the expected judgment for

                                  16   infringement, and (b) the expected judgment for invalidity. See id. at 1370. Of these, only the

                                  17   first and third elements are relevant for patent valuation, and only in relation to infringement. See

                                  18   id. at 1369.

                                  19           Thus, the probative value of a settlement license depends on the weight of the other

                                  20   factors. Id. at 1370. Where a license was negotiated after a court established validity and

                                  21   infringement, the license is “very probative of reasonable royalty” because it “duplicate[s]” the

                                  22   hypothetical negotiation framework. AstraZeneca, 782 F.3d at 1337. On the other hand, where

                                  23   the license was negotiated early in the suit, when expected costs of litigation and uncertainty over

                                  24   the outcome are highest, the license is less probative. See Prism, 849 F.3d at 1369. Moreover,

                                  25   additional litigation factors, such as the risk of enhanced damages or sanctions, will further skew

                                  26   the license amount away from proper patent valuation. Id. at 1370; LaserDynamics, 694 F.3d at

                                  27   78. In short, settlement licenses are treated much like other licenses, requiring the proponent of

                                  28   the license to establish sufficient comparability while accounting for any differences. See Elbit,
                                                                                         10
                                           Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 11 of 14




                                   1   927 F.3d at 1299-1300; Prism, 849 F.3d at 1370.

                                   2             Plexxikon argues that settlement licenses must be excluded unless they are “the most

                                   3   reliable” on the record. That is simply not the law. LaserDynamics, which Plexxikon cites for

                                   4   this proposition, merely states that settlement licenses have been excluded until recently. See 694

                                   5   F.3d at 77. It then distinguishes ResQNet, which earlier permitted such licenses based, in part, on

                                   6   the settlement license in that case being “the most reliable” on record.6 594 F.3d 872. Nothing in

                                   7   LaserDynamics or ResQNet suggests that a settlement license must be the most reliable in the

                                   8   record to be admitted. As more recent cases show, there is no such requirement. See Elbit, 927

                                   9   F.3d at 1299-1300; Prism, 849 F.3d at 1370; Rembrandt Wireless Techs., LP v. Samsung Elecs.

                                  10   Co., Ltd., 853 F.3d 1370, 1381 (Fed. Cir. 2017); AstraZeneca, 782 F.3d at 1337.7

                                  11             Nevertheless, Plexxikon is correct that the settlement licenses here do not appear to be

                                  12   particularly probative. First, they do not involve the asserted patents and Novartis has not shown
Northern District of California
 United States District Court




                                  13   that the technology is comparable. See ResQNet.com, 594 F.3d at 869 (cautioning against reliance

                                  14   on past licenses for technologies other than the patent in suit); LaserDynamics, 694 F.3d at 79

                                  15   (finding “vague comparability between different technologies” insufficient). Second, they were

                                  16   entered into early in the cases, and Mr. Malackowski expressly opines that Novartis agreed to the

                                  17   licenses to avoid litigation. The second factor of the “transaction costs of further litigation” is thus

                                  18   a dominant factor in the license values. Prism, 849 F.3d at 1369. Third, Mr. Malackowski

                                  19   introduces no evidence that Novartis actually infringed the licensed patents or that the value of

                                  20   potential infringement was comparable to the reasonable value here. Finally, Novartis’ 30(b)(6)

                                  21   witness testified that the patents in the Curtis license were invalid, which means that the patentee

                                  22   further discounted the royalty amount to account for a potential judgment of invalidity if the case

                                  23   continued to trial. The probative value of these licenses is thus limited while the risk of prejudice

                                  24   from skewed damages horizons before the jury is significant. See Prism, 849 F.3d at 1370

                                  25

                                  26   6
                                         By contrast, the LaserDynamics court excluded a settlement license because it was “the least
                                  27   reliable license by a wide margin.” 694 F.3d at 77-78.
                                       7
                                  28       Plexxikon, again, cites Prism in its brief, but ignores its implications for its argument.

                                                                                            11
                                           Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 12 of 14




                                   1   (permitting exclusion of licenses under Rule 403).8

                                   2           Novartis’ evidence for comparability only weakly ties those licenses “to the facts of the

                                   3   case.” Summit 6, 802 F.3d at 1296. Although Mr. Malackowski purports to opine on the

                                   4   comparability of the license terms, products, patents, and negotiation positions, much of that

                                   5   evidence is superficial or insufficient to show comparability. For example, Mr. Malackowski

                                   6   opines that the product licensed under the Rigel agreement, Zykadia, is comparable to Tafinlar

                                   7   even through it makes only a fraction of the sales. Malackowski Report at 48. The Curtis and

                                   8   Harvard licenses also relate to different technology and cover products that made less than 5% of

                                   9   Tafinlar’s sales. Id. at 60-61, 70. Moreover, the comparability of the patents in all three cases is

                                  10   based on their breadth and relation to each other, rather than the value of the inventions. Id. at 49.

                                  11   To be sure, Mr. Malackowski does provide some evidence of comparability, particularly from

                                  12   Novartis’ perspective (where each license provides “freedom to operate” for an already-existing
Northern District of California
 United States District Court




                                  13   product). Id. at 107-08. However, in light of the litigation-focused circumstances of the

                                  14   negotiations of the licenses, as well as the differences of the licensed products and technology, the

                                  15   probative value in those licenses is outweighed by the risk of undue prejudice. Fed. R. Evid. 403.9

                                  16           Accordingly, the Court GRANTS Plexxikon’s motion to exclude Mr. Malackowski’s

                                  17   testimony regarding the Rigel, Curtis, and Harvard licenses.

                                  18           B.         Genus Patents
                                  19           Plexxikon argues that Mr. Malackowski should not be permitted to testify that a broad

                                  20   genus patent is less valuable than a narrower one that identifies specific compounds. The issue is

                                  21

                                  22   8
                                         Although the Harvard license was not made in the context of litigation, Novartis’ 30(b)(6)
                                  23   witness testified that the company agreed to the license because “it would be cheaper to take the
                                       license than risk litigation for freedom to operate purposes.” Waibel Depo. at 207:25-208:3. The
                                  24   Harvard license is therefore most probative of litigation costs, not the value of the technology.
                                       9
                                  25     Plexxikon also argues that the settlement licenses are inadmissible under Rule 408. However,
                                       the Federal Circuit has recognized that settlement licenses are “sometimes [] admissible and
                                  26   sometimes [] not” and “can be pertinent to the issue of reasonable royalties.” Prism, 849 F.3d at
                                       1368-69; In re MSTG, Inc., 675 F.3d 1337, 1348 (Fed. Cir. 2012). Because discoverability of
                                  27   information related to reasonable royalties implicates that circuit’s exclusive jurisdiction, Federal
                                       Circuit law is likely to apply to the admissibility question at issue here as well. MSTG, 675 F.3d
                                  28   at 1341.

                                                                                         12
                                        Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 13 of 14




                                   1   closely related to the one regarding apportionment discussed supra section III.A. Namely,

                                   2   Plexxikon argues that the value of a patent is commensurate with its ability to exclude, while

                                   3   Novartis argues that a broad genus patent provides less of an “inventive contribution” than a

                                   4   patent identifying specific useful compounds.

                                   5          The Court finds, again, that this issue is properly resolved by a proper application of the

                                   6   Georgia-Pacific factors. The need for additional development rests, in large part, on the date of

                                   7   the hypothetical negotiation. See Integra Lifesciences I, Ltd. v. Merck KGaA, 331 F.3d 860, 870-

                                   8   71 (Fed. Cir. 2003), rev’d on other grounds 545 U.S. 193 (2005); Hitkansut LLC v. U.S., 130 Fed.

                                   9   Cl. 353, 393-94 (Ct. Fed. Cl. 2017). In Integra, the patents concerned certain peptide sequences

                                  10   that the accused infringer tested as part of its own, largely independent discovery. 331 F.3d at

                                  11   862-63. The Federal Circuit analyzed the peptides as a “research tool” and concluded that their

                                  12   value depended on the date of the negotiation: “At the point before Merck even attempted its first
Northern District of California
 United States District Court




                                  13   test on [the peptide], it would have assumed all the risks of failure—either scientific failure to

                                  14   identify a suitable therapeutic candidate or economic failure to market a successful product,” while

                                  15   using the tool “to confirm an already recognized drug candidate’s safety or efficacy” would result

                                  16   in a different valuation. Id. at 870-71 & n.4. Similarly, in Hitkansut, the Court of Federal Claims

                                  17   found that a hypothetical negotiation for patents that provide only “potential” benefits depends on

                                  18   the state of development and commercialization. 130 F. Cl. at 393-94. Thus, the value of patents

                                  19   that require additional development to commercialize rests on the state of the development at the

                                  20   time of the hypothetical negotiation. In all instances, evaluation of the patents must be tied to the

                                  21   facts of the case—broad statements about the value of genus patents in the abstract are largely not

                                  22   helpful. See Uniloc USA, 632 F.3d at 1315.

                                  23          Here, the parties appear to agree that the hypothetical negotiation would take place after

                                  24   Novartis already developed Tafinlar, which might increase its willingness to pay. However, Mr.

                                  25   Malackowski provides his opinion as part of the apportionment analysis to distinguish Novartis’

                                  26   own contribution and to show the non-comparability of the Roche license, which identified

                                  27   specific compounds. These are reasonable ways of analyzing the issues, even if more abstract

                                  28   statements concerning the value of genus patents as a whole would not be helpful. Accordingly,
                                                                                         13
                                        Case 4:17-cv-04405-HSG Document 445 Filed 01/12/21 Page 14 of 14




                                   1   the Court DENIES this part of Plexxikon’s motion.

                                   2   V.     CONCLUSION
                                   3          For the foregoing reasons, the Court DENIES Novartis’ motion to exclude the testimony

                                   4   of Dr. Leonard and GRANTS IN PART and DENIES IN PART Plexxikon’s motion to exclude

                                   5   the testimony of Mr. Malackowski.

                                   6

                                   7

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: 1/12/2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                HAYWOOD S. GILLIAM, JR.
                                  14                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    14
